                 Case 21-10023-JTD              Doc 190        Filed 03/31/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                 )    Chapter 11
                                                       )
WARDMAN HOTEL OWNER, L.L.C.,                           )    Case No. 21-10023-JTD
                                                       )
                                    Debtor.1           )    Hearing Date: April 13, 2021 at 2:00 p.m. (EDT)
                                                       )    Obj. Deadline: April 6, 2021 at 4:00 p.m. (EDT)
                                                       )
                                                       )    Related Docket Nos. 178 and 188

                                           NOTICE OF HEARING

         PLEASE TAKE NOTICE that, on March 26, 2021, the American College of Radiology

(the “Movant”), filed its Motion (I) to Compel Rejection of Certain Agreements or, in the

Alternative, (II) for Relief from the Automatic Stay (the “Motion to Compel”) under seal [Docket

No. 178] with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

Court”).

         PLEASE TAKE FURTHER NOTICE that on March 31, 2021, the Movant filed a

proposed redacted copy of the Motion to Compel [Docket No. 188].

         PLEASE TAKE FURTHER NOTICE that objections or responses to the Motion, if any,

must be made in writing, filed with the Bankruptcy Court, and served so as to actually be received

by the undersigned attorneys for the Movant on or before April 6, 2021 at 4:00 p.m. (EDT) (the

“Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE that a hearing with respect to the Motion, if

required, is scheduled before the Honorable John T. Dorsey at the Bankruptcy Court, 824 North




1
  The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for the Debtor
is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
              Case 21-10023-JTD       Doc 190      Filed 03/31/21   Page 2 of 3




Market Street, Fifth Floor, Courtroom #5, Wilmington, Delaware 19081 on April 13, 2021 at 2:00

p.m. (EDT).

       PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTION TO THE

MOTION IS TIMELY FILED BY THE OBJECTION DEADLINE IN ACCORDANCE

WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.


Date: March 31, 2021                       SULLIVAN • HAZELTINE • ALLINSON LLC
      Wilmington, Delaware

                                           /s/ E.E. Allinson III
                                           Elihu E. Allinson, III (No. 3476)
                                           919 North Market Street, Suite 420
                                           Wilmington, DE 19801
                                           Tel. (302) 428-8191
                                           Fax (302) 428-8195
                                           Email: zallinson@sha-llc.com

                                           -and-

                                           Lawrence A. Katz, Esq.
                                           Hirschler Fleischer, PC
                                           8270 Greensboro Drive, Suite 700
                                           Tysons, Virginia 22102
                                           (703) 584-8362
                                           Email: Lkatz@hirschlerlaw.com

                                           Counsel for the American College of Radiology




                                              2
              Case 21-10023-JTD         Doc 190     Filed 03/31/21     Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I, Elihu E. Allinson, III, hereby certify that I am not less than 18 years of age and that on

the 31st day of March, 2021, I caused a copy of the forgoing Notice of Hearing to be filed and

served electronically upon all registered CM/ECF users who are parties in this case in accordance

with Del. Bankr. L.R. 9036-1(b).

       Submitted under penalty of perjury:


March 31, 2021                                               /s/ E.E. Allinson III
Date                                                         Elihu E. Allinson, III
